DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 9, 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 3, 4, and 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites that “all” edges of said device are slightly rounded, however, the drawings indicate that many of the edges of the device are straight and not rounded. Therefore, it is unclear what is attempting to be claimed. For the purposes of this action the examiner presumes that this was intended to be “some” of the edges of the device are slightly rounded. Appropriate correction is required. 
Claims 9-12 recites the limitation "the devices".  There is insufficient antecedent basis for this limitation in the claim. Multiple devices were not previously claimed. Claims 1 and 2 only recite that “a plurality of foldable devices may be assembled” but does not positively claim multiple devices. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US Patent No. 3,666,607) in view of Blodgett (US Patent No. 5,372,450).
In Reference to Claims 1, 3-6, 9, and 10
 	Weissman teaches (Claim 1) A foldable device comprising: a) a central engagement portion defined by at least two polygon panels (items 28 and 30, fig. 1), wherein said polygon panels are capable of being folded along at least one hinged region (item 22, fig. 1), wherein the hinged region is a common edge along the polygon panels (item 22, fig. 1), wherein each of said polygons has at least three sides (items 28 and 30, fig. 1), and wherein the at least one of said polygon panels has at least one opening (items 56 and 58, fig. 1); b) a flap portion extending from at least one side of said polygon panels integrally hinged to the at least one side of said polygon panel (items 40, fig. 1), []; c) at least one slit positioned between the at least one flap portion and said flap portion’s adjoining polygon panel (items 36, fig. 1); d) at least one tongue portion extending from at least one side of the at least two polygon panels (item 38, fig. 1), 
(Claim 4) wherein the at least two polygon panels are substantially the same shape and size (items 28 and 30, fig. 1);
(Claim 5) [] at least one polygon panel opening are centrally located within the [] panel (fig. 1);
(Claim 6) wherein all edges of said device are slightly rounded (items 38 have rounded edges, fig’s 1 and 2; note this is presumed to be “some” edges and not all since applicants device does not have “all” rounded edges);
(Claim 9) wherein the devices are interwoven and joined together to form a superstructure (fig’s 7-13, again note this is intended use language and the device shown is capable of being joined with multiple devices);
(Claim 10) wherein the devices are interwoven and joined together to form a structure with cavities adapted to house LED lighting (fig. 2, the devices have cavities; note “adapted to house lighting” is merely functional language and since the devices are capable of housing lighting, this language is met).
Weissman fails to teach the flap portion having an opening of claim 1 and the remaining features of claims 3, 5, and 6. 

 	(Claim 3) wherein the flap portion opening is substantially the same size and shape of the at least one opening of the central engagement portion (fig. 3, all items 23 are the same size and shape);
 (Claim 5) wherein the flap portion opening is centrally located within the flap (fig. 3, all openings are centrally located).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the foldable construction device of Weissman with the feature of a centrally located flap opening as taught by the foldable construction device of Blodgett for the purpose of providing further connection points so that the device can be connected to other devices in a wider range of arrangements as taught by Blodgett (summary), making the device more versatile, more interesting, and more attractive to the users. 

In Reference to Claims 2, 7, 8, 11, and 12
Weissman teaches (Claim 2) A foldable device comprising: a) a central engagement portion defined by at least one polygon panel (items 28, fig. 1), wherein said at least one polygon panel has at least three sides (fig. 1), and wherein the at least one said polygon panel has at least one opening (items 56/58, fig. 1); b) at least one flap portion extending from at least one side of the at least one polygon panel integrally hinged to the at least one side of said polygon panel (item 40, fig. 1), []; c) at least one slit positioned between the at least one flap portion and said flap portion’s adjoining polygon panel (item 36, fig. 1); d) at least one tongue portion extending from at least one side of the at least one polygon panel (item 38, fig. 1), whereby the at least one 
(Claim 8) wherein the [] at least one polygon panel opening are centrally located within the [] panel (items 56/58 are centrally located, fig. 1);
(Claim 11) wherein the devices are interwoven and joined together to form a superstructure (fig’s 7-13, again note this is intended use language and the device shown is capable of being joined with multiple devices);
(Claim 12) wherein the devices are interwoven and joined together to form a structure with cavities adapted to house LED lighting (fig. 2, the devices have cavities; note “adapted to house lighting” is merely functional language and since the devices are capable of housing lighting, this language is met). 
Weissman fails to teach the feature of the flap opening of claim 2 and the remaining features of claims 7 and 8. 
Blodgett teaches (claim 2) wherein said flap portion has at least one flap portion opening (peripheral items 20 and opening 23, fig. 3);
(Claim 7) wherein the flap portion opening is substantially the same size and shape of the at least one opening of the central engagement portion (fig. 3, all items 23 are the same size and shape); 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the foldable construction device of Weissman with the feature of a centrally located flap opening as taught by the foldable construction device of Blodgett for the purpose of providing further connection points so that the device can be connected to other devices in a wider range of arrangements as taught by Blodgett (summary), making the device more versatile, more interesting, and more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711